Citation Nr: 0302017	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  95-07 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle injury, evaluated as 10 percent disabling prior 
March 1, 1997.  

2.  Entitlement to an increased rating for residuals of a 
left ankle injury, evaluated as 20 percent disabling since 
March 1, 1997

(The claim of entitlement to a disability rating in excess of 
30 percent for reflex sympathetic dystrophy of the left foot 
and ankle from the initial grant of service connection will 
be addressed in a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1982 to 
September 1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 1994 and an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

In the July 1994 rating action, the RO denied the veteran's 
claim for an increased rating for his service connected left 
ankle disability.  In a rating action dated in March 1997, 
the RO increased the disability evaluations for the veteran's 
service-connected residuals of a left ankle fracture to 10 
percent effective October 1, 1993, and assigned a 20 percent 
disability evaluation effective March 1, 1997.  Thus, this 
case becomes a two-tiered increased rating claim, as a 
determination must be made as to whether an evaluation in 
excess of 10 percent is warranted prior to March 1, 1997, and 
if an evaluation in excess of 20 percent is warranted since 
that date.  The veteran asserts that he is entitled to a 
disability evaluation in excess of evaluations assigned. 

With regard to the claim of entitlement to a disability 
rating in excess of 30 percent for reflex sympathetic 
dystrophy of the left foot and ankle from the initial grant 
of service connection, additional development in that matter 
is required.  38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing the veteran 
and/or his representative's response to the notice, the Board 
will prepare a separate decision addressing of that issue.

In October 2002, the veteran had a hearing before the 
undersigned Board member in Washington, D.C.  38 U.S.C.A. 
§ 7107 (c) (West Supp. 2002).  At that hearing, the veteran 
raised issues of entitlement to service connection for carpal 
tunnel syndrome of the hands as a result of the utilization 
of crutches for his service-connected left ankle and foot 
disability, spitting up blood secondary to the service-
connected left ankle and foot disability, and service 
connection for a right leg disorder as secondary to his 
service-connected left ankle disorder.  These matters have 
not been developed for appellate review and are referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1. For the period prior to March 1, 1997, the residuals of a 
left ankle injury was manifested by dorsiflexion of 20 
degrees, plantar flexion of 30 degrees, and pain.  

2.  For the period since March 1, 1997, the residuals of the 
left ankle injury is manifested by dorsiflexion of 0 degrees, 
plantar flexion of 15 degrees, and pain.  

CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for residuals of a left ankle injury have not been 
met for the period prior to March 1, 1997. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2002).  

2.  The criteria for a disability evaluation in excess of 20 
percent for residuals of a left ankle injury have not been 
met for the period since March 1, 1997. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5271 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2002).  Such duties entail notifying claimants of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West Supp. 2002); 38 C.F.R. § 
3.150(a) (2002). The veteran filed a claim for increased 
compensation in October 1993.  No particular form is required 
to claim an increase; therefore, there is no issue as to 
provision of necessary forms for that benefit.  

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and must tell him what 
evidence VA will obtain and what is his responsibility to 
provide.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In a supplemental statement of the case dated in 
February 2002, VA notified the veteran of its and the 
veteran's responsibilities and duties in providing and 
obtaining evidence to support the veteran's claim in 
accordance with the VCAA.  VA informed the veteran that it 
would make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim which 
includes obtaining records in the custody of a Federal 
department or agency and records that are not in the custody 
of a Federal department or agency.  As to the veteran's 
responsibilities, he was informed that a medical examination 
or medical opinion would be provided if necessary.  The 
veteran was advised that he must fully cooperate with VA's 
reasonable efforts to obtain relevant records pertaining to 
the veteran's claim, and provide enough information to 
identify and locate the existing records pertinent to his 
claim.  The veteran was also informed that it was his 
responsibility to authorize the release for existing records 
in a form acceptable to the person, company, agency, or other 
custodian holding the records.  At the October 2002 hearing, 
discussions were held regarding evidence and the law and 
regulations regarding the veteran's claim.  VA has discharged 
its duty to notify the veteran of the evidence and 
information necessary to substantiate his claim, and of the 
respective responsibilities with respect to obtaining or 
presenting evidence.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. § 
3.159(c), (d) (2002).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  All VA medical records, Social 
Security Administration and private records pertinent to the 
matter at issue are of record.  In addition, the veteran has 
submitted private and VA medical records in regard to his 
claim.  VA has discharged its duty to obtain evidence on the 
veteran's behalf.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. § 
3.159(c)(4) (2002).  The veteran was afforded VA examinations 
in July 1996, February 1997, May 1998, and September 1999.  
The examination reports contained adequate clinical findings 
pertinent to the claim at issue.

There is no indication in the claims file that evidence 
exists that VA sought unsuccessfully.  Consequently, this 
case does not trigger VA's duty to notify the veteran of a 
failure to obtain evidence from any source.  38 U.S.C.A. 
§ 5103A(b)(2) (West Supp. 2002); 38 C.F.R. § 3.159(e) (2002).

Thus, the Board sees no areas in which further development 
may be fruitful.  The RO has notified the veteran of the 
requirements of the VCAA, and those requirements have been 
substantially met by the RO.  

II. Increased Rating

The veteran was service connected for residuals of a left 
ankle injury in February 1983.  A noncompensable disability 
evaluation was assigned.  

Subsequent VA medical records dated through 1988 reflect on 
going treatment for the left foot.  

In December 1993, the veteran filed a claim for an increased 
rating for his service-connected left foot disorder.  

Medical records from R. Michael Graham, M.D., dated in 
February 1995 show that on physical examination the left 
lower extremity had cogwheel giving way in the hamstring, 
quadriceps, anterior tibialis, posterior tibialis and 
peroneal muscle.  Initially, the veteran's gait was 
unremarkable.  The veteran had difficulty ambulating on the 
toes and heels.  Dr. Graham noted that the findings were 
inconsistent with the veteran's ability to perform such 
maneuvers.  

Medical records dated in December 1995 from Edward J. Walko, 
D.O. reflect that the veteran had an accident in 1990 while 
at work:  a platform broke and fell on his back.  The veteran 
reported increased pain in the left ankle.  A physical 
examination revealed, in pertinent part, decreased pinprick 
in the left upper and lower extremities.  Deep tendon 
reflexes were +1/4 in both lower extremities.  The veteran 
was unable to actively move his left foot into eversion, 
inversion or dorsiflexion.  The examiner observed an 
extremely weak plantar flexion.  The veteran walked with a 
cane in his right hand and placed an excessive amount of 
weight on the cane and was leaning to the right on the cane.  
The diagnostic impression included chronic left ankle injury.  
Dr. Walko reported that the veteran demonstrated pain 
magnification and inconsistencies on the examination.  It was 
noted the veteran did not require the use of a cane on prior 
visits with other health care providers.  

VA outpatient treatment records dated in November 1995 
reflect that the veteran complained of left foot pain and 
intermittent numbness in the left foot.  X-rays of the left 
foot dated in January 1996 reflected minimal osteophyte 
formation anteriorily and at the tip of the medial malleolus.  
There was no acute abnormality.  

At a VA examination dated in November 1996, the veteran 
complained of chronic left ankle pain.  It was noted that the 
veteran was unemployed at the time.  On physical examination, 
the veteran's carriage and posture were normal.  He walked 
with a limp.  Dorsiflexion of the left ankle was to 20 
degrees; plantar flexion was to 30 degrees.  Inversion was to 
30 degrees, and eversion was 10 degrees.  Pulses were normal 
in the feet.  There were no scars.  There was no neurological 
pathology.  X-rays of the left ankle showed minimal 
osteophyte formation.  The diagnosis was ankle pain from 
osteophyte formation.  

Private medical records show continued treatment for the 
veteran's left ankle disability.  A medical report dated in 
November 1996 from Dr. Michael Graham reflects that the 
veteran was seen for left anterior ankle pain.  Symptoms 
included dull ache (worse with weight bearing), swelling 
three to four times per week (slowly worsening over time).  
On physical examination, there was tenderness localized at 
the anterior joint line of the left ankle. No obvious 
swelling was found.  There was bilateral symmetric moderate 
hyperpronation.  Pulses were good distally.  Pain was worse 
with maximum dorsiflexion which was slightly reduced on the 
left.  It was noted that X-rays revealed a small 1 to 2 
millimeter anterior distal tibial osteophyte.  The diagnosis 
was anterior distal tibial osteophyte with associated 
anterior synovitis, impingement syndrome of the left ankle.  

In December 1996, it was noted that the veteran had been 
receiving treatment for left anterior ankle pain.  In January 
1997, the veteran underwent a left ankle arthroscopic 
debridement and anterior osteophyte excision.  A pre-surgical 
examination revealed complaints of left ankle pain.  Post 
surgical records dated in January 1997 reflect that X-rays of 
the left ankle looked satisfactory and that there was good 
maintenance of the joint space.  The veteran was started on 
physical therapy.  Entries dated in February 1997 show that 
the veteran was making good progress in terms of strength and 
range of motion.  There was pathology involving the peroneal 
nerve.  

The report of VA examination dated in February 1997 showed 
that the veteran was wearing a TENS unit and that he was 
using a cane and was limping on the left operated foot.  It 
was noted that the veteran had hyperpathia and that he had 
pain in the left foot some of which was hyperpathic and some 
of which was due to pain on weight-bearing.  Objective 
findings showed that the foot, ankle, and calf were swollen.  
The veteran could not dorsiflex, and plantar flexion was to 
25 degrees.  There was no inversion.  The dorsalis pedis 
pulses were present bilaterally and capillary refill appeared 
to be normal.  The vibratory sensation was diminished more on 
the left than right.  Ankle jerks were symmetrical.  The 
diagnosis was postoperative arthroscopic debridement of the 
ankle and osteophyte excision with residuals of swelling, but 
no pallor, coolness, or sweats.  The examiner noted that the 
veteran seemed to be truly limping.  An addendum to the 
examination provided that X-rays of the left foot and ankle 
revealed minor degenerative change at the left ankle.  It was 
noted that the left ankle degenerative joint disease was 
similar a prior examination in 1995.  The remainder of the 
bony structure was unremarkable.  There was no radiographic 
evidence of osteomyelitis.  

In the March 1997 rating action, the RO added degenerative 
changes to the veteran's service-connected left ankle 
disability and recharacterized the disability as residuals of 
left ankle injury, to include degenerative changes, status 
post arthroscopic debridement.  

Private medical records dated from April to December 1997 
show that the veteran continued to be seen for left ankle and 
foot problems.  These records, however, reflect that the 
veteran developed and that the veteran was treated for 
complications involving an injury to one of the cutaneous 
nerves to the foot as a result of the ankle arthroscopic 
procedure.  

The veteran underwent VA orthopedic examinations in May 1998 
and September 1999.  Subjective complaints included pain, 
weakness, stiffness, fatigability, and lack of endurance of 
the left foot and ankle.  In May 1998, the veteran rated 
flare-ups as 9 on a scale of 1 to 10.  The frequency was more 
at night and lasted 12 to 15 hours.  At the September 1999 
examination, the examiner noted that the veteran had crutches 
and that he wore comfortable sneakers.  

A physical examination in May 1998 revealed, in pertinent 
part, that the veteran limped and used a cane.  Active 
dorsiflexion of the left ankle was to 0 degrees, due to pain; 
plantar flexion was 0 to 15 degrees.  Passive dorsiflexion 
was 0 to 10 degrees, with increased pain.  Passive plantar 
flexion was 0 to 25 degrees with increased pain.  Active 
varus was 0 degrees due to pain, but 0 to 10 degrees with 
pain.  Active valgus was 0 degrees due to pain and passive 
was 0 to 10 degrees with increased pain.  It was noted that 
X-rays associated with the examination revealed mild 
degenerative changes of the left ankle with possible post 
traumatic changes.  There was soft tissue swelling of the 
lateral malleolus.  The diagnoses included painful left 
ankle, X-ray showing of degenerative changes with swelling.  

The report of the September 1999 physical examination 
revealed, in pertinent part, that there was no edema or 
deformity of the left foot.  Flexion of the left foot to 
gravity was to 140 degrees; extension of the foot to gravity 
was 150 degrees.  There was zero degree inversion and 
eversion.  The examiner noted questionable effort on the part 
of the veteran to move his foot per instructions.  It was 
noted that extension of the left foot was to 180 degrees and 
flexion was zero degrees.  The diagnosis was traumatic 
arthritis of the left foot.  

VA outpatient treatment records dated from 2000 to 2001 
reflect that the veteran was seen and treated for left ankle 
and foot pain.  The majority of his complaints involved the 
peroneal nerve disability of the left ankle and foot.  In 
June 2000, the veteran complained of left foot pain and 
burning.  On examination, the veteran ambulated with a cane.  
There was limitation of motion on flexion, extension, 
eversion, and inversion.  However, the limitations of motion 
measurements were not provided.  

At the October 2002 personal hearing, the veteran testified 
that the symptoms associated with his left ankle disability 
were more disabling than currently evaluated.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the 
appellant's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2002).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). 

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied, if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

As noted above, the RO granted a 10 percent disability 
evaluation, effective October 1, 1993, the date that the 
veteran filed his claim for an increased rating.  See 
38 C.F.R. § 3.400(o)(2) (2002).  The RO assigned a temporary 
100 percent disability evaluation for the period January 10, 
1997, through February 28, 1997, for the left ankle disorder 
based on surgical or other treatment necessitating 
convalescence.  A 20 percent evaluation was effective March 
1, 1997.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The regulation further provides that examinations 
on which ratings are based must reflect the anatomical damage 
and functional loss with respect to all these elements.  
Functional loss may be attributed to several factors, one of 
which is pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant; weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2002).  As regards the joints the factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed, 
but not limited to, excess fatigability, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are related 
considerations.  38 C.F.R. § 4.45 (2002).  

The veteran's left ankle disability is rated for limitation 
of motion under 38 C.F.R. § 4.71a, Code 5271.  Under that 
code a 10 percent disability evaluation is assigned for 
moderate limitation of motion of the ankle, a 20 percent 
evaluation for marked disability.  Diagnostic Code 5271.  
Diagnostic Code 5271.  Twenty percent is the maximum 
evaluation under that code.  

Prior to March 1, 1997

VA and private evidence dated from 1995 to 1996 reflect that 
the veteran was seen for left ankle pain.  The Board 
recognizes that the veteran demonstrated an inability to 
dorsiflex and decreased plantar flexion in December 1995; 
however, the examiner noted that such findings were 
questionable.  The report of the November 1996 VA examination 
shows that dorsiflexion was to 20 degrees and plantar flexion 
to 30 degrees.  Normal values are 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, 
Plate II (2002).  Thus, these clinical findings establish no 
more than moderate limitation of motion.  Diagnostic Code 
5271.  The Board recognizes that pain was the primary feature 
manifested by the left ankle disability; therefore, the 
functional loss due to pain is not shown to be equivalent to 
marked limitation of motion.  38 C.F.R. § 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Consideration must be given to other potentially 
applicable diagnostic codes.  

Diagnostic Code 5270 which pertains to ankylosis of the ankle 
and Diagnostic Code 5272 which pertains to ankylosis of the 
subastragalar or tarsal joint may be considered in this 
matter.  However, those codes are not for application in that 
evidence prior to March 1, 1997, do not show ankylosis of the 
left ankle.  

Furthermore, Diagnostic Code 5273 which pertains to malunion 
of the os calcis or astragalus may also be considered.  
However, there is no evidence of malunion of the os calcis or 
astragalus of the left ankle.  

Moreover, Diagnostic Code 5274 which pertains to 
astragalectomy of the ankle is not for application in this 
matter in that the evidence does not show that the veteran 
underwent an excision of the talus to warrant the assignment 
of a higher disability evaluation under that code.  

Since March 1, 1997

In this matter, the veteran has been rated at 20 percent for 
severe limitation of motion of the left ankle since March 1, 
1997.  Thus, the veteran is receiving the maximum disability 
evaluation for under Diagnostic Code 5271.  As the evidence 
does not show that the veteran has ankylosis of the left 
ankle, the assignment of a higher disability evaluation is 
not warranted.  Diagnostic Code 5270.  

Extraschedular

The above determinations are based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's left ankle 
disability reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  While it was noted in November 
1996 that the veteran was unemployed at that time, the 
disability is not objectively shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned ratings).  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the assignment of a 
disability evaluation higher than 10 percent prior to March 
1, 1997, or the assignment of disability evaluation higher 
than 20 percent since March 1, 1997.   




ORDER

Entitlement to a rating higher than 10 percent for residuals 
of a left foot injury prior to March 1, 1997, is denied.

Entitlement to a rating higher than 20 percent for residuals 
of a left foot injury since March 1, 1997, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

